Case: 10-40467 Document: 00511436131 Page: 1 Date Filed: 04/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 6, 2011
                                     No. 10-40467
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

ANGELICA MARIE MONDRAGON,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Southern District of Texas
                                  No. 1:10-CR-61-2




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Angelica Mondragon pleaded guilty, pursuant to a written plea agreement,
to transporting an illegal alien within the United States for private financial

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40467 Document: 00511436131 Page: 2 Date Filed: 04/06/2011

                                  No. 10-40467

gain. She argues that her sentence is unlawful because the district court did not
follow the terms of her plea agreement, which she asserts required the court to
grant a downward departure pursuant to U.S.S.G. § 5K3.1. Although Mondra-
gon’s challenge to the legality of her sentence may be barred by the appellate-
waiver provision in the agreement, the government has failed to invoke the
waiver with respect to this claim, so normally we would be able to review its
merits. See United States v. Story, 439 F.3d 226, 231 (5th Cir. 2006).
      Because Mondragon received a short sentence of only ten months, she has
completed her term and thus has been released. Despite that she still must com-
plete her three years’ supervised release, this appeal is moot, as explained in No.
08-10341, United States v. Boston, 2011 U.S. App. LEXIS 6036, at *1-*4 (5th Cir.
Mar. 23, 2011) (per curiam) (unpublished). Our obligation to examine possible
mootness sua sponte, see id. at *1, leads us necessarily to dismiss the appeal for
want of jurisdiction in light of its mootness.
      If we were to examine the merits, we would affirm. Mondragon has failed
to showSSunder any standardSSthat the refusal to grant a sentence reduction
under § 5K3.1 was contrary to the terms of the plea agreement. Mondragon also
contends the district court erred in assessing a two-level role adjustment pur-
suant to U.S.S.G. § 3B1.1(c) because, she says, the facts did not support that she
occupied a leadership role. She further asserts that the court imposed a harsher
sentence based on misleading facts in the presentence report and violated its ob-
ligations under Federal Rule of Criminal Procedure 32(i)(3)(B) by not inquiring
into the accuracy of this erroneous information. These issues are barred by the
appeal waiver provision in the plea agreement.
      The appeal is DISMISSED as moot.




                                        2